UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31922 TEMPUR-PEDIC INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 33-1022198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1713 Jaggie Fox Way Lexington, Kentucky 40511 (Address of registrant’s principal executive offices) (Zip code) (800) 878-8889 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes¨No x The number of shares outstanding of the registrant’s common stock as of April 30, 2007 was82,992,418shares. TABLE OF CONTENTS Page Special Note Regarding Forward-Looking Statements 3 PART I. FINANCIAL INFORMATION ITEM1. Financial Statements Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 31 ITEM4. Controls and Procedures 31 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 32 ITEM1A. Risk Factors 33 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 35 ITEM3. Defaults upon Senior Securities 35 ITEM4. Submission of Matters to a Vote of Security Holders 35 ITEM5. Other Information 35 ITEM6. Exhibits 36 Signatures 37 Table of Contents Special Note Regarding Forward-Looking Statements This quarterly report on Form 10-Q, including the information incorporated by reference herein, contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which include information concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, the impact of the adoption of recently issued accounting pronouncements, the putative securities class action lawsuits, related and other lawsuits, statements relating to the impact of initiatives to accelerate growth, expand market share, maintain costs and improve manufacturing productivity, the rollout and market acceptance of new products, increase in brand awareness, growth in international sales, expectations regarding our tax rate, our new manufacturing facility in New Mexico, the impact of mattress shortages, the existence and realization of our net operating losses, and the impact of the cash dividend and stock repurchase program and other information that is not historical information. Many of these statements appear, in particular, under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in ITEM 7 of Part II of this report. When used in this report, the words “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes” and variations of such words or similar expressions are intended to identify forward-looking statements. These forward-looking statements are based upon our current expectations and various assumptions. There can be no assurance that we will realize our expectations or that our beliefs will prove correct. There are a number of risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements contained in this report. Important factors that could cause our actual results to differ materially from those expressed as forward-looking statements are set forth in this report, including under the heading “Risk Factors” under ITEM 1A of Part II of this report and under the heading “Risk Factors” under Item IA of Part I of our annual report on Form 10-K. There may be other factors that may cause our actual results to differ materially from the forward-looking statements. All forward-looking statements attributable to us apply only as of the date of this report and are expressly qualified in their entirety by the cautionary statements included in this report. Except as may be required by law, we undertake no obligation to publicly update or revise any of the forward-looking statements, whether as a result of new information, future events, or otherwise. When used in this report, except as specifically noted otherwise, the term “Tempur-Pedic International” refers to Tempur-Pedic International Inc. only, and the terms “Company,” “we,” “our,” “ours” and “us” refer to Tempur-Pedic International Inc. and its consolidated subsidiaries. 3 Table of Contents FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) Three Months Ended March 31, 2007 2006 (Unaudited) (Unaudited) Net sales $ 266,032 $ 228,586 Cost of sales 138,373 117,332 Gross profit 127,659 111,254 Selling and marketing expenses 48,480 44,892 General and administrative expenses 24,310 18,457 Research and development expenses 1,115 840 Operating income 53,754 47,065 Other (expense)/income, net: Interest expense, net (6,861 ) (4,457 ) Other (expense)/income, net (289 ) 59 Total other expense (7,150 ) (4,398 ) Income before income taxes 46,604 42,667 Income tax provision 16,824 15,774 Net income $ 29,780 $ 26,893 Earnings per share: Basic $ 0.35 $ 0.30 Diluted $ 0.35 $ 0.29 Cash dividend per common share $ 0.06 — Weighted average shares outstanding: Basic 83,947 89,346 Diluted 85,775 93,089 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) March 31, 2007 December 31, 2006 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 16,774 $ 15,788 Accounts receivable, net 146,206 142,059 Inventories 74,257 61,736 Prepaid expenses and other current assets 19,801 8,002 Income taxes receivable — 588 Deferred income taxes 10,033 9,383 Total Current Assets 267,071 237,556 Property, plant and equipment, net 211,680 215,428 Goodwill 198,450 198,207 Other intangible assets, net 70,660 70,826 Deferred financing and other non-current assets, net 3,284 3,649 Total Assets $ 751,145 $ 725,666 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 60,239 $ 51,220 Accrued expenses and other 65,776 61,050 Income taxes payable 2,895 — Current portion of long-term debt 18,191 19,497 Total Current Liabilities 147,101 131,767 Long-term debt 349,933 341,635 Deferred income taxes 37,261 38,536 Other non-current liabilities 343 380 Total Liabilities 534,638 512,318 Commitments and contingencies—see Note 7 Stockholders’ Equity: Common stock—$.01 par value; 300,000 shares authorized; 99,215 shares issued as of March 31, 2007 and December 31, 2006 992 992 Additional paid in capital 275,598 264,709 Retained earnings 149,154 140,608 Accumulated other comprehensive income 5,439 3,992 Treasury stock, at cost; 15,465 and 15,993 shares as of March 31, 2007 and December 31, 2006, respectively (214,676 ) (196,953 ) Total Stockholders’ Equity 216,507 213,348 Total Liabilities and Stockholders’ Equity $ 751,145 $ 725,666 See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, 2007 2006 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 29,780 $ 26,893 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 8,645 6,105 Amortization of deferred financing costs 287 403 Amortization of stock-based compensation 1,791 789 Allowance for doubtful accounts 2,129 930 Deferred income taxes (2,082 ) (658 ) Foreign currency losses 301 136 (Gain)/Loss on sale of equipment and other (26 ) 198 Changes in operating assets and liabilities: Accounts receivable (4,902 ) (10,803 ) Inventories (11,286 ) 3,078 Prepaid expenses and other current assets (11,339 ) 385 Accounts payable 8,655 4,417 Accrued expenses and other 3,212 3,294 Income taxes 12,576 16,388 Excess tax benefit from stock based compensation (9,166 ) — Net cash provided by operating activities 28,575 51,555 CASH FLOWS FROM INVESTING ACTIVITIES: Payments for trademarks and other intellectual property (258 ) (202 ) Purchases of property, plant and equipment (2,430 ) (9,260 ) Acquisition of business (1,005 ) — Proceeds from sale of equipment 24 8 Net cash used by investing activities (3,669 ) (9,454 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term Revolving Credit Facility 77,571 83,000 Repayments of long-term Revolving Credit Facility (61,047 ) (4,000 ) Repayments of Industrial Revenue Bond (1,920 ) — Repayments of Senior long-term debt (9,375 ) (27,623 ) Common stock issued, including reissuances of Treasury Stock 5,294 194 Excess tax benefit from stock based compensation 9,166 — Treasury stock repurchased (39,181 ) (98,157 ) Dividend paid to stockholders (5,106 ) — Payments for deferred financing costs (51 ) (619 ) Net cash used by financing activities (24,649 ) (47,205 ) NET EFFECT OF EXCHANGE RATE CHANGES ON CASH 729 430 Increase/(Decrease) in cash and cash equivalents 986 (4,674 ) CASH AND CASH EQUIVALENTS, beginning of period 15,788 17,855 CASH AND CASH EQUIVALENTS, end of period $ 16,774 $ 13,181 Supplemental cash flow information: Cash paid during the period for: Interest $ 5,894 $ 8,683 Income taxes, net of refunds $ 6,409 $ 63 See accompanying Notes to Condensed Consolidated Financial Statements. 6 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (1) Summary of Significant Accounting Policies (a) Basis of Presentation and Description of Business— Tempur-Pedic International Inc., a Delaware corporation, together with its subsidiaries is a U.S.-based, multinational company. The term “Tempur-Pedic International” refers to Tempur-Pedic International Inc. only, and the term “Company” refers to Tempur-Pedic International Inc. and its subsidiaries. The Company manufactures, markets, and sells products including pillows, mattresses, and other related products. The Company manufactures essentially all its pressure-relieving TEMPUR® products at three manufacturing facilities, with one located in Denmark and two in the U.S. The Company has sales distribution subsidiaries operating in the U.S., Europe, and Asia Pacific and has third party distribution arrangements in certain other countries where it does not have subsidiaries. The Company sells its products through four sales channels: Retail, Direct, Healthcare, and Third party, and extends credit based on the creditworthiness of its customers. The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information and disclosures required by generally accepted accounting principles in the United States (U.S. GAAP) for complete financial statements. Accordingly, these unaudited Condensed Consolidated Financial Statements should be read in conjunction with the consolidated financial statements of the Company and related footnotes for the year ended December 31, 2006, included in the Company’s Annual Report on Form 10-K. The balance sheet as of December 31, 2006 has been derived from the audited consolidated financial statements as of that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The results of operations for the interim periods are not necessarily indicative of results of operations for a full year. It is the opinion of management that all necessary adjustments for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. (b) Reclassifications— Certain prior period amounts have been reclassified to conform to the 2007 presentation including the presentation of Selling and marketing expenses and General and administrative expenses in the Condensed Consolidated Statements of Income and the presentation of Accounts payable and Accrued expenses and other in the Condensed Consolidated Balance Sheets and the Condensed Consolidated Statements of Cash Flows. These changes do not materially affect previously reported subtotals within the Condensed Consolidated Financial Statements for any previous period presented. (c) Basis of Consolidation—The accompanying financial statements include the accounts of Tempur-Pedic International and its subsidiaries. All subsidiaries are wholly owned. Intercompany balances and transactions have been eliminated. (d) Use of Estimates—The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (e) Foreign Currency Translation—Assets and liabilities of non-U.S. subsidiaries, whose functional currency is the local currency, are translated at period-end exchange rates. Income and expense items are translated at the average rates of exchange prevailing during the period. 7 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (f) Financial Instruments and Hedging—Derivative financial instruments are used within the normal course of business and are used to manage foreign currency exchange rate risk. These instruments are short term in nature and are subject to fluctuations in foreign exchange rates and credit risk. Credit risk is managed through the selection of sound financial institutions as counterparties. The changes in fair market value of foreign exchange derivatives are recognized through earnings. The carrying value of Cash and cash equivalents, Accounts receivable, and Accounts payable approximate fair value because of the short-term maturity of those instruments. Borrowings under the 2005 Credit Facility (as defined in Note (4) (b)) and under the Industrial Revenue Bonds (as defined in Note (4) (c)) are at variable interest rates and accordingly their carrying amounts approximate fair value. (g) Cash and Cash Equivalents—Cash and cash equivalents consist of all investments with initial maturities of three months or less (h) Inventories—Inventories are stated at the lower of cost or market, determined by the first-in, first-out method, and consist of the following: March 31, 2007 December 31, 2006 Finished goods $ 52,075 $ 41,847 Work-in-process 8,075 6,395 Raw materials and supplies 14,107 13,494 $ 74,257 $ 61,736 (i) Long Lived Assets—In accordance with Statement of Financial Accounting Standards (SFAS) 144, “Accounting for the Impairment or Disposal of Long-lived Assets,” long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets is assessed by a comparison of the carrying amount of the asset to the estimated future undiscounted net cash flows expected to be generated by the asset. If estimated future undiscounted net cash flows are less than the carrying amount of the asset or group of assets, the asset is considered impaired and an expense is recorded in an amount required to reduce the carrying amount of the asset to its then fair value. (j) Goodwill and Other Intangible Assets—The Company follows SFAS 142, “Goodwill and Other Intangible Assets.” SFAS 142 requires that intangible assets with estimable useful lives be amortized over their respective estimated useful lives to their estimated residual values and reviewed for impairment in accordance with SFAS 144. The Company performs an annual impairment test on all existing goodwill and other intangibles in the fourth quarter of each year. The Company performed the annual impairment test in the fourth quarter of 2006 on all existing goodwill and no impairment existed as of December 31, 2006. If facts and circumstances lead the Company’s management to believe that one of the Company’s other amortized intangible assets may be impaired, the Company will evaluate the extent to which the related cost is recoverable by comparing the future undiscounted cash flows estimated to be associated with that asset to the asset’s carrying amount and write-down that carrying amount to fair value to the extent necessary. 8 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) The following table summarizes information relating to the Company’s Other intangible assets: March 31, 2007 December 31, 2006 Useful Gross Net Gross Net Lives Carrying Accumulated Carrying Carrying Accumulated Carrying (Years) Amount Amortization Amount Amount Amortization Amount Unamortized indefinitelife intangible assets: Trademarks $ 55,000 $ — $ 55,000 $ 55,000 $ — $ 55,000 Amortized intangibleassets: Technology 10 $ 16,000 $ 7,067 $ 8,933 $ 16,000 $ 6,667 $ 9,333 Patents & Other Trademarks 5-20 10,363 6,772 3,591 10,105 6,470 3,635 Customer database 5 4,810 3,740 1,070 4,200 3,500 700 Foam formula 10 3,700 1,634 2,066 3,700 1,542 2,158 Total $ 89,873 $ 19,213 $ 70,660 $ 89,005 $ 18,179 $ 70,826 Amortization expense relating to intangible assets for the Company was $1,034 and $1,008 for the three months ended March 31, 2007 and March 31, 2006, respectively. The changes in the carrying amount of Goodwill for the three months ended March 31, 2007 are related to changes in amounts for foreign currency translation and other as follows: Balance as of December 31, 2006 $ 198,207 Foreign currency translation adjustments and other 243 Balance as of March 31, 2007 $ 198,450 Goodwill as of March 31, 2007 and December 31, 2006 has been allocated to the Domestic and International segments as follows: March31, 2007 December 31, 2006 Domestic $ 89,929 $ 89,929 International 108,521 108,278 $ 198,450 $ 198,207 (k) Software—Preliminary project stage costs incurred are expensed and, thereafter, costs incurred in the developing or obtaining of internal use software are capitalized.Certain costs, such as maintenance and training, are expensed as incurred.Capitalized costs are amortized over a period of not more than five years and are subject to impairment evaluation in accordance with SFAS 144.Amounts capitalized for software are included in Property, plant and equipment, net. (l) Accrued Sales Returns—Estimated sales returns are provided at the time of sale based on historical sales channel return rates. Estimated future obligations related to these products are provided by a reduction of sales in the period in which the revenue is recognized. The return rates are typically lower within the Retail channel as compared to the Direct channel. The Company allows product returns up to 120 days following a sale through certain sales channels and on certain products. Accrued sales returns are included in Accrued expenses and other in the accompanying Condensed Consolidated Balance Sheets. 9 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) The Company had the following activity for sales returns from December 31, 2006 to March 31, 2007: Balance as of December 31, 2006 $ 5,883 Amounts accrued 11,540 Returns charged to accrual (11,652 ) Balance as of March 31, 2007 $ 5,771 (m) Warranties—The Company provides a 20-year warranty for U.S. sales and a 15-year warranty for non-U.S. sales on mattresses, each prorated for the last 10 years. The Company also provides a 2-year to 3-year warranty on pillows. Estimated future obligations related to these products are provided by charges to operations in the period in which the related revenue is recognized. Warranties are included in Accrued expenses and other in the Condensed Consolidated Balance Sheets. The Company had the following activity for warranties from December 31, 2006 to March 31, 2007: Balance as of December 31, 2006 $ 2,903 Amounts accrued 961 Warranties charged to accrual (898 ) Balance as of March 31, 2007 $ 2,966 (n) Income Taxes—Deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company is regularly under audit by tax authorities around the world. The Company accrues for uncertain foreign and domestic tax positions as required by FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48) according to the facts and circumstances in the various regulatory environments. (o) Accumulated Other Comprehensive Income The adjustment resulting from translating the financial statements of foreign subsidiaries is included in Accumulated other comprehensive income, a component of Stockholders’ Equity. Foreign currency transaction gains and losses are reported in results of operations. As of March 31, 2007, Accumulated other comprehensive income consists solely of the foreign currency translation adjustments, $5,439. (p) Revenue Recognition—Sales of products are recognized when the products are shipped to customers and the risks and rewards of ownership are transferred. No collateral is required on sales made in the normal course of business. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience. The Company reviews the adequacy of its allowance for doubtful accounts quarterly. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The allowance for doubtful accounts included in Accounts receivable, net in the accompanying Condensed Consolidated Balance Sheet was $7,235 and $6,114 as of March 31, 2007 and December 31, 2006, respectively. The Company had $203 and $226 of deferred revenue included in Accrued expenses and other in the accompanying Condensed Consolidated Balance Sheet as of March 31, 2007 and December 31, 2006, respectively. The Company reflects all amounts billed to customers for shipping and handling in Net sales and the costs incurred from shipping and handling product in Cost of sales. Amounts included in Net sales for shipping and handling were approximately $3,038 and $3,199 for the three months ended March 31, 2007 and March 31, 2006, respectively.Amounts included in Cost of sales for shipping and handling were approximately $20,497 and $17,858 for the three months ended March 31, 2007 and March 31, 2006, respectively. The Company no longer bills customers in the Domestic Retail channel for freight on large quantity orders. 10 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (q) Advertising Costs—The Company expenses advertising costs as incurred except for production costs and advance payments, which are deferred and expensed when advertisements run for the first time. Direct response advance payments are deferred and are amortized over the life of the program. Advertising costs charged to expense were approximately $27,519 and $26,138 for the three months ended March 31, 2007 and March 31, 2006, respectively.Advertising costs deferred and included in Prepaid expenses and other current assets in the accompanying Condensed Consolidated Balance Sheets were approximately $5,929 and $4,287 as of March 31, 2007 and December 31, 2006, respectively. (r) Research and Development Expenses—Research and development expenses for new products are expensed as they are incurred. (s) Treasury Stock—On January 25, 2007, the Board of Directors authorized the repurchase of up to $100,000 of the Company’s common stock (Share Repurchase Program). Share repurchases under this program may be made through open market transactions, negotiated purchase or otherwise, at times and in such amounts as the Company, and a committee of the Board, deem appropriate. Shares repurchased under the Share Repurchase Program are held in treasury for general corporate purposes, including issuances under various employee stock option plans. Treasury shares are accounted for under the cost method and reported as a reduction of Stockholders’ equity. This Share Repurchase Program may be suspended, limited or terminated at any time without notice. As of March 31, 2007, the Company has repurchased 1,530 shares for a total of $39,181, from the January 2007 authorization. (t) Stock Based Compensation—The Company adopted SFAS 123R, “Share-Based Payment” (SFAS 123R) on January1, 2006 using the modified prospective method for the transition.SFAS 123R requires compensation expense relating to share-based payments be recognized in the financial statements. The cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the estimable life of the equity award. Prior to the adoption of SFAS 123R, the Company presented all tax benefits of deductions resulting from the exercise of stock options as operating cash flows in the Statement of Cash Flows. SFAS 123R requires the cash flows resulting from the tax benefits resulting from tax deductions in excess of the compensation cost recognized for those options (excess tax benefits) to be classified as financing cash flows. (2) Recently Issued Accounting Pronouncements In July 2006, the FASB issued Interpretation No. 48, ‘‘Accounting for Uncertainty in Income Taxes” (FIN 48), which is an interpretation of FASB Statement No. 109. FIN 48 clarifies the accounting and disclosure requirements for uncertainty in tax positions, as defined. The Company adopted the provisions of FIN 48 effective January 1, 2007. The adoption did not have a material impact on the Company’s Condensed Consolidated Financial Statements. 11 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) In September2006, the FASB issued SFAS157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value in U.S. GAAP, and expands disclosure about fair value measurements. The Company is evaluating the potential impact of adopting SFAS 157, which is effective for fiscal years beginning after November 15, 2007. In February 2007, the FASB issued SFAS 159, “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment to FASB No. 115” (SFAS 159) which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. The Company is evaluating the potential impact of adopting SFAS 159, which is effective for fiscal years beginning after November 15, 2007. (3) Property, Plant and Equipment Property, plant and equipment, net consisted of the following: March 31, 2007 December31, 2006 Land and buildings $ 123,694 $ 75,005 Machinery and equipment 167,295 111,024 Construction in progress 4,104 104,824 295,093 290,853 Total accumulated depreciation (83,413) (75,425) $ 211,680 $ 215,428 Construction in progress includes capitalized interest costs of $0 and $7,879 as of March 31, 2007 and December 31, 2006, respectively, in connection with the construction of assets. Additionally, Construction in progress includes $398 and $756 that is also included in Accounts payable as of March 31, 2007 and December 31, 2006, respectively.These amounts have been excluded from Cash flows from investing activities in the Condensed Consolidated Statements of Cash Flows in their respective periods. Upon substantial completion of the construction phase of the Albuquerque, New Mexico, manufacturing facility the Company ceased capitalizing interest costs incurred for this project. 12 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (4) Long-term Debt (a) Long-term Debt—Long-term debt for the Company consisted of the following: March 31, 2007 December31, 2006 2005 Senior Credit Facility: Foreign Term Loan (EUR Denominated) payable to lenders, interest at Index Rate or LIBOR plus margin (4.72% and 4.78% as of March 31,2007 and December 31, 2006, respectively), principal payments due quarterly through June 30, 2010 with a final payment on October 18, 2010 $ 35,866 $ 43,337 Foreign Long-Term Revolving Credit Facility payable to lenders, interest at IndexRate or LIBOR plus applicable margin (4.64% and 5.82%atMarch 31, 2007 andDecember 31, 2006, respectively) commitment through and due October 18,2010 12,665 14,733 Domestic Long-Term Revolving Credit Facility payable to lenders, interest at Index Rate or LIBOR plus applicable margin (6.32% and 6.41% as of March 31, 2007 and December 31, 2006, respectively), commitment through and due October 18, 2010 272,000 253,500 2005 Industrial Revenue Bonds: Variable Rate Industrial Revenue Bonds Series 2005A, interest rate determined by remarketing agent not to exceed the lesser of (a) the highest rate under state law or (b) 12% per annum (5.35% and 5.53% as of March 31, 2007 and December 31, 2006, respectively), interest due monthly and principal due quarterly through September 1, 2030 46,245 48,165 Other: Mortgages payable to a bank, secured by certain property, plant and equipment and other assets, bearing fixed interest at 4.0% to 5.1% 1,348 1,397 368,124 361,132 Less: Current portion (18,191 ) (19,497 ) Long-term debt $ 349,933 $ 341,635 (b)Secured Credit Financing—On October18, 2005, the Company entered into a credit agreement (2005 Senior Credit Facility) with a syndicate of banks. On February 8, 2006 and on December 13, 2006 the Company entered into amendments to its 2005 Senior Credit Facility, which increased availability and adjusted one financial covenant and provided for the exercise of an option to increase the Domestic Revolverby and additional $50,000 at the discretion of the Company. On February 22, 2007, the Company exercised this option to increase the Domestic Revolver by an additional $50,000. 13 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) The 2005 Senior Credit Facility, as amended, consists of domestic and foreign credit facilities that provide for the incurrence of indebtedness up to an aggregate principal amount of $498,000. The domestic credit facility is a five-year, $368,000 revolving credit facility (Domestic Revolver). Availability under the Domestic Revolver is reduced by $3,000 each quarter, beginning with the second quarter of 2006. The foreign credit facilities consist of a $20,000 revolving credit facility (Foreign Revolver) and $110,000 term loan (Foreign Term Loan). The various credit facilities bear interest at a rate equal to the 2005 Senior Credit Facility’s applicable margin, as determined in accordance with a performance pricing grid set forth in the 2005 Senior Credit Facility, plus one of the following indexes: LIBOR and for U.S. dollar-denominated loans only, a base rate. The base rate of U.S. dollar-denominated loans is defined as the higher of either the Bank of America prime rate or the Federal Funds rate plus .50%. The Company also pays an annual facility fee on the total amount of the 2005 Senior Credit Facility. The facility fee is calculated based on the consolidated leverage ratio and ranges from .175% to .35%. The 2005 Senior Credit Facility is guaranteed by Tempur-Pedic International, Tempur World, LLC and Tempur World Holdings, LLC, as well as certain other subsidiaries of Tempur-Pedic International, and is secured by certain fixed and intangible assets of Dan Foam ApS and substantially all the Company’s U.S. assets. The 2005 Senior Credit Facility contains certain financial covenants and requirements affecting the Company, among the most significant of which are a fixed charge coverage ratio requirement and a consolidated leverage ratio requirement. The Company was in compliance with all covenants as of March 31, 2007. At March 31, 2007, the Company had a total of $388,000 of long-term revolving credit facilities under the 2005 Senior Credit Facility, which was comprised of the $368,000 Domestic Revolver and the $20,000 Foreign Revolver (collectively, the Revolvers). The Revolvers provide for the issuance of letters of credit which, when issued, constitute usage and reduce availability under the Revolvers. The aggregate amount of letters of credit outstanding under the Revolvers was $52,435 at March31, 2007. Aftergiving effect to letters of credit, $272,000 in borrowings under the Domestic Revolver and $12,644 in borrowings under the Foreign Revolver, total availability under the Revolvers was $50,921 at March31, 2007. (c) Industrial Revenue Bonds— On October 27, 2005, Tempur Production USA, Inc., a subsidiary of Tempur-Pedic International Inc., completed an industrial revenue bond financing for the construction and equipping of Tempur Production’s new manufacturing facility (the Project) located in Bernalillo County, New Mexico.Under the terms of the financing, Bernalillo County will issue up to $75,000 of Series 2005A Taxable Variable Rate Industrial Revenue Bonds (the Series A Bonds).The Series A Bonds will be marketed to third parties by a remarketing agent and secured by a letter of credit issued under the Company’s Domestic Revolver and purchased by qualified investors.The Series A Bonds have a final maturity date of September 1, 2030.The interest rate on the Series A Bonds is a weekly rate set by the remarketing agent, in its sole discretion, though the interest rate may not exceed the lesser of the highest rate allowed under New Mexico law or 12% per annum.On October 27, 2005, Tempur Production USA, Inc. made an initial draw of $53,925 on the Series A Bonds.On May 1, 2007, the Company requested an additional advance of $15,380 on the Series A Bonds. Upon completion of this draw, the Company will havea total of $61,625 outstanding under the Series A Bonds. The Company used proceeds from the Bonds to pay down the domestic revolving credit facility, among other things. No further advances are expected by the Company under the Series A Bonds. 14 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) Bernalillo County will also issue up to $25,000 of Series 2005B Taxable Fixed Rate Industrial Revenue Bonds (the Series B Bonds, and collectively with the Series A Bonds, the Bonds). The Series B Bonds will be sold to Tempur World LLC, will not be secured by the letter of credit described above, and will be held by Tempur World, LLC, representing the Company’s equity in the Project. The Series B Bonds have a final maturity date of September1, 2035. The interest rate on the Series B Bonds is fixed at 7.75%. On October27, 2005, Tempur Production made an initial draw of $17,975 under the Series B Bonds, which was transferred to and used by Tempur World LLC to purchase Series B Bonds. On May1, 2007, the Company requested an additional advance of $5,127 on the Series B Bonds. Proceeds of this draw will be transferred to and used by Tempur World, LLC to purchase the additional Series B Bonds. Upon completion of this draw, the Company will have a total of $23,102 outstanding under the Series B Bonds. No further advances are expected by the Company under the Series B Bonds. On October 27, 2005, Tempur Production USA, Inc. transferred its interest in the Project to Bernalillo County, and Bernalillo County leased the Project back to Tempur Production USA, Inc. on a long-term basis with the right to purchase the Project for one dollar when the Series A and Series B Bonds (the Bonds) are retired.Pursuant to the lease agreement, Tempur Production USA, Inc. will pay rent to Bernalillo County in an amount sufficient to pay debt service on the Bonds and certain fees and expenses.The Bonds are not general obligations of Bernalillo County, but are special, limited obligations payable solely from bond proceeds, rent paid by Tempur Production USA, Inc. under the lease agreement, and other revenues.The substance of the transaction is that Bernalillo County issued the Bonds on behalf of Tempur Production USA, Inc.Therefore, the Company has recorded the obligation as long-term debt of $46,245in its consolidated balance sheet as of March 31, 2007. (5) Stockholders’ Equity (a) Capital Stock—Tempur-Pedic International authorized shares of capital stock are 300,000 shares of common stock and 10,000 shares of preferred stock. Subject to preferences that may be applicable to any outstanding preferred stock, holders of the common stock are entitled to receive ratably such dividends as may be declared from time to time by the Board of Directors out of funds legally available for that purpose. In the event of liquidation, dissolution, or winding up, the holders of the common stock are entitled to share ratably in all assets remaining after payment of liabilities, subject to prior distribution rights of preferred stock, if any, then outstanding. (b)
